840 N.E.2d 1233 (2006)
217 Ill. 2d 622
298 Ill. Dec. 798
PEOPLE State of Illinois, respondent,
v.
Shawn R. STANDLEY, petitioner.
No. 101476.
Supreme Court of Illinois.
January 25, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Standley, 359 Ill.App.3d 1096, 296 Ill. Dec. 592, 835 N.E.2d 945 (2005). The appellate court is directed to reconsider *1234 its judgment in light of People v. Sharpe, 216 Ill. 2d 481, 298 Ill. Dec. 169, 839 N.E.2d 492 (2005), and People v. Guevara, 216 Ill. 2d 533, 297 Ill. Dec. 450, 837 N.E.2d 901 (2005), to determine if a different analysis or result is required.